                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CV 18-96-BLG-SPW-TJC

                    Plaintiff,                    ORDER

vs.

TRACY RAUSCH,

                    Defendant.

      Defendant has filed a Status Report indicating that a determination has not

yet been made on her written waiver request for hardship relief. Defendant

indicates additional information has been requested by the Legal and Compliance

Branch of the Bureau of Health Workforce, and she is in the process of collecting

that information for submission. (Doc. 33.) Accordingly, IT IS HEREBY

ORDERED that the temporary stay of this action will remain in effect until

Defendant learns whether her request for hardship relief is granted or not.

Defendant shall file a Status Report with the Court by June 8, 2020.

      DATED this 6th day of April, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
